Madden, Judge,
dissenting in part:
I am unable to agree with that part of the decision of the court which relates to the method of computing yardage for ditch excavation. The Government wrote the specifications and prepared the drawings, and these papers were, as to the point in question, unclear. Specification 1-35', provides, in part, as follows:
The Contracting Officer * * * shall decide all questions which may arise as to the interpretation of the specifications and of drawings used * * *.
Colonel Eeidpath was the contracting officer when the work in question was done. He interpreted the unclear documents as meaning that the contractor should be paid, for the ditch here in question, only for the cavity below the level of the finished grade. He issued instructions accordingly, which instructions the plaintiff protested. No reply was made to the protests, but the Government did not regard the question as settled, because many months later it designated *456a new contracting officer, Colonel Eberson, and instructed him to determine this and several other matters in dispute. On May 22, 1943 Colonel Eberson conferred with the plaintiff’s representatives. He examined the original drawings, the only ones which had been available to the plaintiff at the time the contract was made. On the basis of the documents, he made his decision as to their interpretation. He told the plaintiff what the decision was, and caused it to be recorded by a subordinate and transmitted to the Area Engineer. The decision required that the yardage for the excavation of the ditch excavation be recomputed and a large additional payment be made to the plaintiff. The recomputation and payment were promptly made.
Some months later, still another person, Major Donnelly, became contracting officer. He reopened the question, reversed Colonel Eberson’s interpretation, and caused the payments already made on the basis of that interpretation to be deducted from other money admittedly due the plaintiff.
I think the new contracting officer and the Government had no power to reopen the question decided by Colonel Eber-son. The part of the specifications which I have quoted makes the contracting officer the arbitrator of such questions of interpretation. When a contractor lodges with the agent of the other contracting party, the Government, such a power of arbitration, it is a most unusual gesture of confidence in the fairness and intelligence of the agent of the party whose interests are adverse to his. By Section 1-36 of the Specifications the contractor is given the right to appeal to the Secretary of War from an adverse decision of the contracting officer. But the Government, in the contract, reserves no right to appeal from the decision of its own officer. I think, therefore, that the decision of Colonel Eberson as contracting officer was final, and that all that occurred later was irrelevant. When the contractor confides to the Government’s agent the power to arbitrate questions of interpretation, he intends to lodge that power in some person who shall, by Government designation, occupy the position of contracting officer at the relevant time. He does not intend to lodge it in a changing succession of persons whose different minds would, naturally, react differently to a close question, and *457thus leave it undecided until the contract is finally terminated by settlement and release.
It is suggested that Colonel Eberson’s decision was no more final than the opposite decision of his predecessor, Colonel Eeidpath. The plaintiff protested Colonel Keidpath’s decision. Under paragraph 1-B6 of the specifications, it thereupon became the duty of Colonel Eeidpath promptly to investigate the protest, and furnish the plaintiff his decision in writing from which the plaintiff had the right to appeal. He did not do these things. Instead, as I have said, the Govermnent kept the matter open and directed the new contracting officer, Colonel Eberson, to decide it. He did decide it in the' plaintiff’s favor. His decision was acted upon by the Government in the most substantial way, by paying a large sum of money. The Government had no right, under the contract, to appeal from it, and the plaintiff did not waive its right to insist on that decision.
It is suggested that Colonel Eberson’s failure to communicate his decision in writing to the plaintiff may be of some significance. I find nothing in the contract to support that suggestion. Indeed, Section 1-36 of the specifications negatives it. That section makes it the duty of the contracting officer to furnish his decision in writing to the contractor only if the contractor has, in writing, protested an adverse decision. Here the plaintiff was satisfied with Colonel Eberson’s decision and of course did not protest it.
It is said that the decision of Major Donnelly, the third contracting officer, adverse to the plaintiff, has been concurred in by Colonel Eeidpath, the first contracting officer, the Board of Contract Appeals, and the Commissioner of this Court. I find nothing in the decision of the Board of Contract Appeals to indicate that they agreed with the decision of Major Donnelly any more than they would have agreed with that of Colonel Eberson, if that had been their problem. What ■the Board said of the Donnelly decision was “As he was the only contracting officer who actually made a written decision as contemplated by the contract and furnished a copy of it to appellant, his action should be considered as the final ruling on the protest as contemplated by the Claims, Protests and Appeals clause of the specifications”. The Board said *458nothing about the merits of the questioned interpretation. I suppose it may be inferred from their rejection of the plaintiff’s appeal that they did not disagree with Major Don-nelly’s ruling. Our Commissioner’s finding was identical with our finding 11, wherein it is said that Major Donnelly’s interpretation was a reasonable one.
I readily agree with this finding. But I think that my agreement with it is as irrelevant as the agreement of this Court, this Court’s Commissioner, and the Board of Contract Appeals. My position is that Major Donnelly had no jurisdiction to make it. The contract made Colonel Eber-son the arbitrator, not Major Donnelly or any of the other persons who agree with him. And no one has even intimated that there was any such inherent vice in Colonel Eberson’s decision that it was a nullity, in spite of the agreement of the parties, expressed in the specifications, that it should be final.
I have discussed the case on the basis on which it was presented to us. The plaintiff claims that the decision of Colonel Eberson as contracting officer y^as final. The Government urges that the decision of Major Donnelly as contracting officer was final. As I understand the court’s decision, it is that neither decision was final and that it agrees with the Donnelly decision only because it thinks it was right. I think that the difficult question of whether or not the contract made the contracting officer’s decision as to the point in question final ought not to be injected into the case by the court, without any assistance from the parties in their briefs and arguments. I would decide the case on the basis on which it was presented, and express no view on the question not raised by the parties.
I would give the plaintiff a judgment for the money which was paid it pursuant to Colonel Eberson’s decision and, later, taken from it.
The Chief Justice has authorized me to say that he agrees with my views here expressed.